Title: To George Washington from Brigadier General William Woodford, 3 January 1779
From: Woodford, William
To: Washington, George


  
    Dear Genl
    Windsor [Va.] 3d Jany 1779
  
  When I obtain’d your Excellencys permission to come to Virginia I had no doubt but the business that brought me in, would by this time have been compleated, & that I should have been able to comply with your Excellencys request, & my own inclinations, to return to my Duty in the army—but it will necessarily detain me some considerable time longer; for which I hope I shall have your further indulgence, when I assure you that nothing but an Affair of the greatest consequence to my Famely could induce me to take the liberty to Trespass upon your  
    
    
    
    Excellencys goodness in permitting me to leave the Army so early in the Fall—I will not presume upon your time by entering into a particular detail of the business that I am employd in, but only to Assure you I will use the greatest industry in my power to put Affairs into such a way as will enable me to Join the Army—I fear it will not be posible to do so till the last of Feby.
A line from your Excellency, or one of the Gentlemen of the Famely will relieve me from great anxiety—as there is nothing I wish more to avoid then incurring your dissapprobation of my conduct as an Officer—& on the other Hand, my peculiar situation, as to my private concerns, demand my attention at least for the time I have mention’d.
We have nothing new here: The business of our Assembly has no doubt been transmitted to you before this—I fear their quota of Men will not be raised by the Mode they have directed.
I have the pleasure to inform you Colo. Lewis & all our Friends in Fredbg is well. Wishing your Excellency a happy new Year & many of them—I am with much respect & esteem, Your Excellencys Most Obedt humble Servt

  Wm Woodford.

